EXAMINER’S AMENDMENT

Interview Summary
A telephone interview between the Examiner and Applicant’s representative is performed to discuss Examiner’s Amendment (as shown below). An agreement was reached regarding to Examiner’s Amendment, wherein Gregg A. Peacock (reg. 45001) (attorney of record) authorized the Examiner’s Amendment to eliminate minor informalities (as shown below).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Gregg A. Peacock (reg. 45001).

The application has been amended as follows: 

As to instant specification, line 21 of para. 0032, term “reduces” is replaced with – reduce – 

As to instant specification, line 15 of para. 0043, term “cause” is replaced with – causes – 

As to instant specification, line 16 of para. 0043, term “do” is replaced with – does – 

The reason for the change made for para. 0032 and 0043 of the instant specification is adequate and proper to fix spelling errors.

As to claim 1, term of “A method of designing and calibrating a densitometer” in line 1 of claim 1 is replaced with – A method – 

As to claim 1, term of “the densitometer” in line 2 of claim 1 is replaced with – a densitometer– 

The reason for the change made for the current claim 1 is adequate and proper since body of the claim 1 does not recite step of “designing and calibrating a densitometer”.

As to claim 11, term of “is comprises” in line 2 of claim 11 is replaced with – comprises – 

The reason for the change made for the current claim 11 is adequate and proper to fix grammar issue.

As to claim 12, term of “the first material properties, the second material properties” in line 7 of claim 12 is replaced with – first material properties, second material properties – 

The reason for the change made for the current claim 12 is adequate and proper since term of “the first material properties, the second material properties” appear for the first time, however, read as though they have already been recited.

As to claim 18, term of “the first material properties, the second material properties” in line 6 of claim 18 is replaced with – first material properties, second material properties – 

The reason for the change made for the current claim 18 is adequate and proper since term of “the first material properties, the second material properties” appear for the first time, however, read as though they have already been recited.

As to claim 7, term of “the resonant frequency” in line 3 of claim 7 is replaced with – a resonant frequency – 

The reason for the change made for the current claim 7 is adequate and proper since term of “the resonant frequency” appear for the first time, however, read as though they have already been recited.

As to claim 19, term of “the resonant frequency” in line 3 of claim 19 is replaced with – a resonant frequency – 

The reason for the change made for the current claim 19 is adequate and proper since term of “the resonant frequency” appear for the first time, however, read as though they have already been recited.

Allowable Subject Matter
Claims 1-20 are allowable.  

The following is an examiner’s statement of reasons for allowance: 

The best prior art found to record is WO 95/29385 of Cage et al.  Cage et al. Cage discloses a method of designing and calibrating a densitometer inherently employing a machine-readable medium having a program code for estimating a density of a fluid, the code including the steps (see Fig. 1, and entire reference) controlling a vibrating source (16, 17) for inducing a vibration attached to a tube (1) of the densitometer; detecting and receiving from a vibration detector (10-15) attached to the tube, an indication of the vibration in the tube at a different location than the vibration source; determining/calculating an estimate of a fluid density (see page 11, lines 22-34) in the tube, wherein the program code further inputs the vibration indication, plurality of measurements received from one or more sensors (18, 19), including temperature (as recited in instant dependent claims 5 and 12) and a plurality of tension measurements (strain gage, 19) via tension strain gages (as recited in instant dependent claims 6 and 13) attached to the tube, receiving the measurements and employing a calibrated model (see page 26), to generate the estimate of the fluid density in the tube (as recited in instant independent claims 1 and 8).
Another best prior art found to record is US 5965824 of Kishiro. Kishiro discloses:  a method comprising: inducing, with a vibration source (driving circuit 8 in FIG. 1A) attached to a tube (2) of the densitometer (FIG. 1A), a vibration in the tube which contains a sample fluid (col. 1 lines 33-35); detecting, from a vibration detector attached to the tube, an indication of the vibration in the tube (from sensors 6a and 6b); and determining an estimate ρf of a fluid density of the sample fluid in the tube (col. 1 lines 55-59) based, at least in part, on the vibration indication (detected resonant frequency in col. 2 lines 38-40), a plurality of measurements received from one or more sensors attached to the densitometer (Col. 1 lines29-31, 40-44 disclose temperature and other sensors), properties of a first material of the tube (density of the pipe in equation 2).
Another best prior art found to record is EP 1744142 of Francisco. Francisco discloses method and apparatus for measuring fluid density in a fluid system. Pressure compensating element 38 is a displaceable piston 50 that moves inside a tube 52 as shown in FIG. 6. An end 54 of tube 52 is connected to the interior of vibrating tube 14 by a fitting 58 so the corresponding side of piston is exposed to the pressure in vibrating tube 14. Thus, this pressure is transmitted to the interior surface of vibrating tube 14. An end 56 of tube 52 is connected to the space between vibrating tube 14 and sheath 26 by a fitting 60 so the corresponding side of piston 50 is exposed to the pressure around vibrating tube 14. Thus, this pressure is transmitted to the exterior surface of vibrating tube 14 to balance (equalize) the pressure on both sides of vibrating tube 14 and the resonant frequency of vibrating tube 14 remains unchanged.
	However, Cage, Kishiro, and Francisco fail to disclose determining an estimate pf of a fluid density of the fluid in the tube based, at least in part, on properties of a piston attached to an end of the tube of the densitometer, in combination with the remaining limitations of a method as claimed in independent claim 1.
Cage, Kishiro, and Francisco also fail to disclose calculate the fluid density estimate comprises program code to, input properties of -Page 39 of 43-Docket Number: 164.2019-IPM-103335 Ul USa piston attached to an end of the tube into a calibrated fluid density model, in combination with the remaining limitations of a non-transitory machine-readable medium having program code for estimating fluid density of a fluid as claimed in independent claim 9.
Cage, Kishiro, and Francisco also fail to disclose determine an estimate pf of a fluid density of the fluid in the tube based, at least in part, on properties of a piston attached to an end of the tube, in combination with the remaining limitations of an apparatus as claimed in independent claim 14.

Hence the prior art of record fails to teach the invention as set forth in claims 1-20 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine and/or modify the elements of the prior art of record other than applicant's own reasoning.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday-Friday from 11AM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861     

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861